 

Exhibit 10.6

ALEXION PHARMACEUTICALS, INC.

1992 STOCK OPTION PLAN FOR OUTSIDE DIRECTORS

(As amended)

 

1.    Purpose.

 

The purpose of this 1992 Stock Option Plan for Outside Directors (the “Plan”) of
Alexion Pharmaceuticals, Inc. (the “Corporation”) is to enable the Corporation
to compensate eligible directors of the Corporation and to encourage the highest
level of performance by providing such persons with a proprietary interest in
the Corporation’s success and progress by granting them shares of the
Corporation’s Common Stock, par value $.0001 per share (“Common Stock”).

 

2.    Administration of the Plan.

 

The Plan shall be administered by a committee (the “Committee”) of the Board of
Directors of the Corporation (the “Board”), which shall consist of one or more
members of the Board, appointed by the Board, who are outside directors (as
defined below) or by the Board. The interpretation and construction by the
Committee of any provisions of the Plan or of any other matters related to the
Plan shall be final. The Committee may from time to time adopt such rules and
regulations for carrying out the Plan as it may deem advisable. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan. The Plan shall be interpreted and
implemented such that the eligible outside directors will not fail, by reason of
the Plan or its implementation, to be “non-employee directors” within the
meaning of Rule 16b-3 of the Securities Exchange Act of 1934 (the “Exchange
Act”), as such Rule and such Act may be amended.

 

3.    Eligibility and Issuances.

 

(a)    Eligibility. Directors of the Corporation who (i) are neither officers
nor employees nor consultants of the Corporation or any of its subsidiaries
(other than the Chairman of the Board of Directors of the Corporation who shall
be eligible) and (ii) are not affiliated with any person referred to in (i)
above (“outside directors”) shall be eligible to receive options to purchase
Common Stock under the Plan.

 

(b)    Issuances.

 

(i)    Each outside director shall be issued an option to purchase 12,000 shares
of the Corporation’s Common Stock (the “Initial Option”) on the date of his
initial election or appointment to the Board of Directors (the “Initial Grant
Date”) on the following terms:

 

(a)    The option exercise price per share of Common Stock shall be the Fair
Market Value (as defined below) of the Common Stock covered by such Initial
Option on the Initial Grant Date.

 

(b)    Except as provided herein, the term of an Initial Option shall be for a
period of ten (10) years from the Initial Grant Date.



--------------------------------------------------------------------------------

 

(ii)    In addition, each outside director shall, on the date of each annual
meeting of stockholders at which he is reelected as a director (the “Additional
Grant Date”), if he is still an outside director on such date and has attended,
either in person or by telephone, at least seventy-five percent (75%) of the
meetings of the Board of Directors that were held while he was a director since
the prior annual meeting of stockholders, be granted an option to purchase 7,500
shares of Common Stock (the “Additional Option” and, together with the Initial
Option, an “Option”) on the following terms:

 

(a)    The option exercise price per share of Common Stock shall be the Fair
Market Value (as defined below) of the Common Stock covered by such Additional
Option on the Additional Grant Date.

 

(b)    Except as provided herein, the term of an Additional Option shall be for
a period of ten (10) years from the Additional Grant Date.

 

(iii)    “Fair Market Value” shall mean, for each Initial Grant Date or
Additional Grant Date (collectively, a “Grant Date”), (A) if the Common Stock is
listed or admitted to trading on the New York Stock Exchange (the “NYSE”) or the
American Stock Exchange (the “ASE”), the last reported sale price of the Common
Stock on such date or, if no sale takes place on such date, the closing asked
prices of the Common Stock on such exchange as of such date, in each case as
officially reported on the NYSE or the ASE, or (B) if no shares of Common Stock
are then listed or admitted to trading on the NYSE or the ASE, the last reported
sales price of the Common Stock on such date on the Nasdaq National Market
(“NASDAQ”) or, if no shares of Common Stock are then quoted on NASDAQ, the
average of the closing bid and the highest asked prices of the Common Stock on
such date on NASDAQ, or, if no shares of Common Stock are then quoted on NASDAQ,
the average of the highest bid and the lowest asked prices of the Common Stock
on such date as reported on the over-the-counter system. If no closing bid and
lowest asked prices thereof are then so quoted or published in the
over-the-counter market, “Fair Market Value” shall mean the fair value per share
of Common Stock (assuming for the purposes of this calculation the economic
equivalence of all shares of classes of capital stock), as determined on a fully
diluted basis in good faith by the Board, as of a date which is 15 days
preceding the Grant Date.

 

(iv)    Options granted hereunder shall not be “incentive stock options” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

 

4.    Prohibition on Repricing of Options.

 

Under no circumstances may the Board or the Committee, directly or indirectly,
reprice or otherwise modify any outstanding Options granted pursuant to the Plan
to effect a reduction in the exercise price thereof.

 

5.    Regulatory Compliance and Listing.

 

The issuance or delivery of any Option may be postponed by the Corporation, and
an Option shall not be exercisable, for such period as may be required to comply
with the Federal securities laws, state “blue sky” laws, any applicable listing
requirements of any applicable securities



--------------------------------------------------------------------------------

 

exchange and any other law or regulation applicable to the issuance, delivery or
exercise of such Options and the Corporation shall not be obligated to issue or
deliver any Options or shares of Common Stock if the issuance or delivery of
such Options or shares would constitute a violation of any law or any regulation
of any governmental authority or applicable securities exchange.

 

6.    Restrictions on Exercisability.

 

(a)    Except as provided in Section 6(b) below, each Option granted under the
Plan may be exercisable as to one-third of the total number of shares issuable
under such Option on each of the three successive anniversaries of the Grant
Date of such Option.

 

(b)    If any event constituting a “Change in Control of the Corporation” shall
occur, all Options granted under the Plan, which are outstanding at the time a
Change of Control of the Corporation shall occur, shall immediately become
exercisable. A “Change in Control of the Corporation” shall be deemed to occur
if (i) there shall be consummated (x) any consolidation or merger of the
Corporation in which the Corporation is not the continuing or surviving
corporation or pursuant to which shares of the Corporation’s Common Stock would
be converted into cash, securities or other property, other than a merger of the
Corporation in which the holders of the Corporation’s Common Stock immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Corporation, or
(ii) the stockholders of the Corporation shall approve any plan or proposal for
liquidation or dissolution of the Corporation, or (iii) any person (as such term
is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of 40% or more of the
Corporation’s outstanding Common Stock other than pursuant to a plan or
arrangement entered into by such person and the Corporation, or (iv) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the entire Board shall cease for any reason to constitute a majority
thereof unless the election, or the nomination for election by the Corporation’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

7.    Cessation as Director.

 

In the event that the holder of an Option granted pursuant to the Plan shall
cease to be a director of the Corporation for any reason, such holder may
exercise any portion of such Option that is exercisable by him at the time he
ceases to be a director of the Corporation, but only to the extent such Option
is exercisable as of such date, within six months after the date he ceases to be
a director of the Corporation.

 

8.    Death.

 

In the event that a holder of an Option granted pursuant to the Plan shall die,
his beneficiary may exercise any portion of such Option that was exercisable by
the deceased Optionee at the time of his death, but only to the extent such
Option is exercisable as of such date, within twelve months after the date of
his death.



--------------------------------------------------------------------------------

 

9.     Stock Splits, Mergers, etc.

 

In the event of any stock split, stock dividend or similar transaction which
increases or decreases the number of outstanding shares of Common Stock,
appropriate adjustment shall be made by the Board, whose determination shall be
final, to the number and option exercise price per share of Common Stock which
may be purchased under any outstanding Options. In the case of a merger,
consolidation or similar transaction which results in a replacement of the
Corporation’s Common Stock and stock of another corporation but does not
constitute a Change in Control of the Corporation, the Corporation will make a
reasonable effort, but shall not be required, to replace any outstanding Options
granted under the Plan with comparable options to purchase the stock of such
other corporation, or will provide for immediate maturity of all outstanding
Options, with all Options not being exercised within the time period specified
by the Board of Directors being terminated.

 

10.    Transferability.

 

Options are not assignable or transferable, except by will or the laws of
descent and distribution to the extent set forth in Section 8 and during a
director’s lifetime may be exercised only by him. Notwithstanding the preceding
sentence, the Committee may, in its sole discretion, permit an optionholder to
transfer an Option granted pursuant to the Plan, in whole or in part, to such
persons and/or entities as are approved by the Committee from time to time and
subject to such terms and conditions as the Committee may determine from time to
time, including, without limitation, such terms and conditions as are necessary
or desirable to comply with applicable law.

 

11.    Exercise of Options.

 

An optionholder electing to exercise an Option shall give written notice to the
Corporation of such election and of the number of shares of Common Stock that he
has elected to acquire. An optionholder shall have no rights of a stockholder
with respect to shares of Common Stock covered by his Option until after the
date of issuance of a stock certificate to him upon partial or complete exercise
of his option.

 

12.    Payment.

 

The Option exercise price shall be payable in cash, check or in shares of Common
Stock upon the exercise of the Option. If the shares of Common Stock are
tendered as payment of the Option exercise price, the value of such shares shall
be the Fair Market Value as of the date of exercise. If such tender would result
in the issuance of fractional shares of Common Stock, the Corporation shall
instead return the difference in cash or by check to the employee.

 

13.    Term of Plan.

 

The Plan shall terminate on August 26, 2007, and no Option shall be granted
pursuant to the Plan after that date.



--------------------------------------------------------------------------------

 

14.    Obligation to Exercise Option.

 

The granting of an Option shall impose no obligation on the director to exercise
such Option.

 

15.    Continuance as Director.

 

Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any director for reelection by the Corporation’s stockholders.

 

16.    Amendment of the Plan.

 

The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, provided, however, that (i) any
amendment which must be approved by the stockholders of the Company to comply
with applicable law, shall not be effective unless and until such stockholder
approval has been obtained in compliance with such law and, (ii) provisions of
the Plan which govern the amount, price or timing of the award of an Option
shall not be amended more than once every six months.

 

17.    Withholding of taxes.

 

The Company shall have the right, prior to the delivery of any certificate
evidencing shares of Common Stock to be issued pursuant to an Option, to require
the exercising outside director to remit to the Company an amount in cash
sufficient to satisfy any Federal, state, or local tax withholding requirements.